Citation Nr: 1718802	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  05-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied an increased rating for a herniated disc and spinal stenosis at L3-S1 (a back disability).  

In July 2011, the Board denied entitlement to increased ratings for a low back disability and bilateral lower extremity radiculopathies.  The Board also determined that the issue of entitlement to TDIU had been raised by the record in the May 2009 VA examination report and remanded the issue for additional development.

The issues of entitlement to increased ratings for bilateral lower extremity radiculopathy have been raised by the record in the March 2016 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the issue of entitlement to an increased rating for a back condition was raised in June 2014 and May 2017 statements, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the May 2009 VA examination, the Veteran stated that he lost his job due to his spinal condition.  In November and December 2011, the Veteran stated that he could not find or hold gainful employment due to his service-connected back disability.  The June 2012 and March 2016 VA examiners both opined that the Veteran's service-connected conditions impacted his ability to maintain and obtain gainful employment.  However, the Veteran is not entitled to a TDIU based on his schedular rating.  See 38 C.F.R. § 4.16 (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that it is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).

The above evidence reflects that the Veteran's service connected disability caused a degree of impairment that impacted his ability to obtain and maintain gainful employment.  Consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is therefore warranted.  As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, this issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In October 2010, the Veteran informed the VA that he was receiving disability income (SSDI) from the Social Security Administration (SSA).  The SSA records may provide additional information that is relevant to the current claim.  Therefore, the VA must obtain these records and associate them with the claims file. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's records from the SSA.  If the records are not available, that should be documented in the record.

2. Refer the issue of entitlement to a TDIU to the Director, Compensation Service, for consideration of an extraschedular TDIU.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




